     Case 3:21-cv-00259-MMA-MSB Document 16 Filed 05/28/21 PageID.110 Page 1 of 1



1
2
3
4
5
6
7                            UNITED STATES DISTRICT COURT
8                          SOUTHERN DISTRICT OF CALIFORNIA
9
      JERRY JACKSON,                                        Case No.: 21-cv-259-MMA (MSB)
10
                                                            ORDER GRANTING JOINT
11                                       Plaintiff,         MOTION TO DISMISS
      v.
12                                                          [Doc. No. 15]
      STIX HOLDINGS, LLC, et al.,
13
14                                     Defendants.
15
16
17          On May 27, 2021, Plaintiff Jerry Jackson and Defendants Stix Holdings, LLC
18    d/b/a/ Pick Up Stix and Pan Pacific Retail Properties, LLC filed a joint motion to dismiss
19    pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii). Upon due consideration,
20    good cause appearing, the Court GRANTS the joint motion and DISMISSES this case in
21    its entirety with prejudice. Each party shall bear their own costs and attorney’s fees. The
22    Court further DIRECTS the Clerk of Court to terminate all pending motions and
23    deadlines and close this case.
24          IT IS SO ORDERED.
25    Dated: May 28, 2021
26                                                     _____________________________
27                                                     HON. MICHAEL M. ANELLO
                                                       United States District Judge
28

                                                      -1-                    21-cv-259-MMA (MSB)
